PER CURIAM.
Percy J. Blount, appointed counsel for Derrick Malcolm Morgan, in this direct criminal appeal, has moved to withdraw from further representation of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the record reveals no issues of arguable merit, counsel’s motion to withdraw is GRANTED, and Morgan’s conviction and sentence are AFFIRMED.